DETAILED ACTION
This action is responsive to the following communication Request for continued examination (RCE) filed on 01/06/2022.
Claims 1-15 and 17-20 are pending, and claim 16 have been canceled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/06/2021 has been entered.

Response to Arguments
Applicant’s amendments, filed 12/06/2021, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments have been rendered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 11, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160284059), in the view of Phang (US 20140333671), and further in the view of Quinney (US 20090083789).
Regarding claim 1: Gonzalez teaches an electronic apparatus (Fig. 1 #100) comprising: a display configured to be rotatable; a motor configured to rotate the display (Fig. 2 and paragraph [0012] teach a display 302 configured to be rotatable by a motor); at least one instruction; and a processor configured to execute the at least one instruction (Fig. 3 and paragraph [0017-0019, 0024] teach a control device/processor 306 configured to execute the at least one instruction) to: control the display to display a first user interface (UI) for selecting a first source among one or more sources connectable to the electronic apparatus, based on receiving, through the first UI, a first user input for setting the display mode corresponding to the first source of the one or more sources, and control at least one of the display or the motor so that the display is operated in one of the horizontal mode or the vertical mode according to the information on the display mode corresponding to the first source that is stored by the second user input, based on receiving a third user input for providing an image through the first source (claim 8, Figs. 2-4, and paragraph [0012, 0018-0024] a plurality of electronic device such as video game console, camera, and karaoke device are connected to the display unit and each of the electronic device comprises an individual operation mode which is set and saved in the system, so that when user select an electronic device the display automatically rotates in according to the configuration mode set for that specific selected electronic device, a service user interface is displayed on the display to configure the different operational modes for the display for each source such as camera and/or video game console in order to have a proper display orientation in corresponding mode e.g. a video game mode might be displayed in a landscape/horizontal mode while a camera photo mode might be displayed in a vertical mode. During the service user interface when the user configure the display mode settings (where a first and second user input can be used) is interpreted as a first user input and second user input and when the user select an electronic display to use on display is interpreted as a third user input, and in response to a user input for selecting an image from a first source, a proper orientation of the display is determined, as previously set and stored to automatically rotate the display by the motor).
Gonzalez discloses a control devices storing instructions (Fig. 3 and paragraph [0017-0019, 0024]) but fails to specifically mention a memory configured to store at least one instruction, store information in the memory.
However, Phang teaches a memory configured to store at least one instruction, store information in the memory (Figs. 3-4 and paragraph [0083-0092] various memory unit 250 to store at least one instruction that can be accessed by the processor 294). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Gonzalez’s invention by including above teachings of Phang, because Gonzalez already disclose to include/store instruction and a memory included in the electronic apparatus to store instructions is very well-known and widely used in the art in order for processor to properly access the instructions, as taught by Phang. The rationale would have been to use a known method or technique to achieve predictable results.
Gonzalez already disclose to utilizing a service user interface to configure display mode for individual input source for setting horizontal or vertical mode for each input source, as described above.
Gonzalez does not explicitly disclose based on receiving, through the first UI, a first user input for selecting the first source of the one or more sources, display a second UI for selecting a display mode corresponding to the first source from among a horizontal mode and a vertical mode, based on receiving, through the second UI, a second user input for selecting the display mode.
However, Quinney in same field discloses based on receiving, through the first UI, a first user input for selecting the first source of the one or more sources, display a second UI for selecting a display mode and/or setting corresponding to the first source, based on receiving, through the second UI, a second user input for selecting the display setting (Fig. 2A-2C and paragraph [0022-0023] disclose through the first UI 202 a first input for selecting the first source of the one or more sources, a second UI including 204 and Apply for selecting a display mode and/or setting corresponding to the first selected source, using the second UI and a second user input). Since, Gonzalez already discloses a service user interface for configuration mode for the plurality of input devices, it would be obvious for a person skilled in the art, at the time of the invention, to utilize Quinney’s disclosed user interfaces to allows user to easily set individual source settings, which is very well-known and widely used in the art, as shown by Quinney. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 5: Combination of Gonzalez, Phang, and Quinney teach wherein the first UI displays information on the one or more sources and displays one or more first icons for setting the display mode for each of the one or more sources, and the processor is further configured to: 3PRELIMINARY AMENDMENTAttorney Docket No.: Q255244 Appln. No.: 16/875,411 control the display to display the second UI, based on a first icon corresponding to the first source among the one or more first icons being selected, and based on a fourth user input for changing the display mode corresponding to the first source being received through the second UI, store the information on the changed display mode corresponding to the first source in the memory, based on the first user input for setting the display mode corresponding to the first source being received through the second icon (Gonzalez in paragraph [0020, 0024], Phang Figs. 3-4 and paragraph [0083-0092], and Quinney in Fig. 2A-2C and paragraph [0022-0023] see claim 1 rejection). See claim 1 rejection for combination reasoning of Gonzalez and Phang, same rationale applies here.  

Regarding claim 8: Combination of Gonzalez, Phang, and Quinney teaches  wherein the processor is further configured to: identify whether the display mode corresponding to the first source and a current display mode are the same, based on the third user input for providing the image through the first source being received, control the motor to rotate the display, based on the display mode corresponding to the first source and the current display mode not being the same, and control the motor to not rotate the display, based on the display mode corresponding to the first source and the current display mode being the same, wherein the current display mode is the one of the horizontal mode or the vertical mode (Gonzalez in claim 8, Figs. 2-4, and paragraph [0020-0024] teachings implicitly anticipate that the display would be rotated by the motor if needed, i.e. if the current display mode is different to the determined proper orientation of the first source, and Quinney in Fig. 2A-2C and paragraph [0022-0023] see claim 1 rejection). See claim 1 rejection for combination reasoning of Gonzalez and Phang, same rationale applies here.

Regarding claim 10: Combination of Gonzalez, Phang, and Quinney teach wherein the processor is further configured to: control the display to display information on the one or more sources displayed on a screen of the display, information on display modes in which the one or more sources are displayed, and an icon for setting the display mode for each of the one or more sources displayed on the screen, and control the display to display the first UI, based on the icon being selected ((Gonzalez in paragraph [0020, 0024] and Quinney in Fig. 2A-2C and paragraph [0022-0023] see claim 1 rejection). See claim 1 rejection for combination reasoning of Gonzalez and Phang, same rationale applies here.

Regarding claim 11: Gonzalez teaches a control method of an electronic apparatus (Fig. 1 #100), the control method comprising: displaying, on a display of the electronic apparatus (Figs. 2-4 and paragraph [0020-0024] teach entire kiosk 100 interpreted as a device including plurality of hardware items such as console, camera, and other applications, and each program such as an application), a first user interface (UI) for setting a display mode, from among a horizontal mode and a vertical mode, for each of a plurality of applications providing images to the electronic apparatus; include information on a display mode corresponding to a first application, based on receiving, through the first UI, a first user input for setting the display mode corresponding to the first application of the plurality of applications; based on the first application being executed, identifying whether a current display mode from the display mode corresponding to the first application, and based on the current display mode being different from the display mode corresponding to the first application, controlling the display and a motor configured to rotate the display of the electronic apparatus so that the display is operated in one of the horizontal mode or the vertical mode according to the included information 6PRELIMINARY AMENDMENTAttorney Docket No.: Q255244 Appln. No.: 16/875,41 1on the display mode corresponding to the first  application by the first user input (claim 8, Figs. 2-4, and paragraph [0012, 0018-0024] a plurality of electronic device such as video game console, camera, and karaoke device are connected to the display unit and each of the electronic device comprises an individual operation mode which is set and saved in the system, so that when user select an electronic device or the application for an electronic device the display automatically rotates in according to the configuration mode set for that specific selected electronic device, a service user interface is displayed on the display to configure the different operational modes for the display for each source or application such as camera and/or video game console in order to have a proper display orientation in corresponding mode e.g. a video game mode might be displayed in a landscape/horizontal mode while a camera photo mode might be displayed in a vertical mode. During the service user interface when the user configure the display mode settings is interpreted as a first user input and when the user select an electronic display to use on display is interpreted as a second user input, and in response to a user input for selecting an image from a first source, a proper orientation of the display is determined, as previously set and stored to automatically rotate the display by the motor).
Gonzalez discloses a control devices including various instructions (Fig. 3 and paragraph [0017-0019, 0024]) but fails to specifically mention stored and/or storing the instructions and information in a memory.
However, Phang teaches a memory configured to store at least one instruction, store information in the memory (Figs. 3-4 and paragraph [0083-0092] various memory unit 250 to store at least one instruction that can be accessed by the processor 294). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Gonzalez’s invention by including above teachings of Phang, because Gonzalez already disclose to include/store instruction and a memory included in the electronic apparatus to store instructions is very well-known and widely used in the art in order for processor to properly access the instructions, as taught by Phang. The rationale would have been to use a known method or technique to achieve predictable results.
Gonzalez already disclose to utilizing a service user interface to configure display mode for individual input source for setting horizontal or vertical mode for each input source, as described above.
Gonzalez does not explicitly disclose a first user interface (UI) for selecting a first source among one or more sources connectable to the electronic apparatus, based on receiving, through the first UI, a first user input for selecting a first application of a plurality of applications, displaying a second UI for selecting a display mode corresponding to the first application from among a horizontal mode and a vertical mode, based on receiving, through the second UI, a second user input for selecting the display mode.
However, Quinney in same field discloses based on receiving, through the first UI, a first user input for selecting the first application of the one or more applications, display a second UI for selecting a display mode and/or setting corresponding to the first application, based on receiving, through the second UI, a second user input for selecting the display setting (Fig. 2A-2C and paragraph [0022-0023] disclose through the first UI 202 a first input for selecting the first source of the one or more sources, a second UI including 204 and Apply for selecting a display mode and/or setting corresponding to the first selected source, using the second UI and a second user input). Since, Gonzalez already discloses a service user interface for configuration mode for the plurality of input devices, it would be obvious for a person skilled in the art, at the time of the invention, to utilize Quinney’s disclosed user interfaces to allows user to easily set individual source settings, which is very well-known and widely used in the art, as shown by Quinney. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 15: Combination of Gonzalez, Phang, and Quinney teach wherein the first UI displays information on the plurality of applications and displays one or more first icons corresponding to each of the plurality of applications, and wherein the displaying the second UI further comprises displaying the second US, based on a first icon corresponding to the first application among the one or more first icons being selected (Gonzalez in paragraph [0020, 0024], Phang Figs. 3-4 and paragraph [0083-0092], and Quinney in Fig. 2A-2C and paragraph [0022-0023] see claim 11 rejection). See claim 11 rejection for combination reasoning of Gonzalez, Phang, and Quinney, same rationale applies here.  

Regarding claim 18: Gonzalez wherein the controlling further comprises: controlling the motor so that the display is not rotated, based on the display mode corresponding to the first application and the current display mode being the same, wherein the current display mode is the one of the horizontal mode or the vertical mode (claim 8, Figs. 2-4, and paragraph [0020-0024] teachings implicitly anticipate that the display would be rotated by the motor if needed, i.e. if the current display mode is different to the determined proper orientation of the first source).

Regarding claim 20: Gonzalez teaches wherein the displaying further comprises: displaying information on the plurality of applications displayed on a screen of the display, information on display modes in which the plurality of applications are displayed, and an icon for setting the display mode for each of the plurality of applications displayed on the screen, and displaying the first UI, based on the icon being selected (claim 8, Figs. 2-4, and paragraph [0020-0024], see claim 11 rejection).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160284059), in the view of Phang (US 20140333671), in the view of Quinney (US 20090083789), and further in the view of Yoon (US 10032434).
Regarding claim 2: Gonzalez teaches wherein each of the one or more sources corresponds to at least one external apparatus connectable to the electronic apparatus, and the processor is further configured to control the display to display the first UI (Figs. 2-4 and paragraph [0012, 0020], also Quinney in Figs. 2A-2C see claim 1 rejection).
Gonzalez does not explicitly disclose to display the first UI based on a first connection to a first external apparatus of the one or more external apparatuses being performed.
However, Yoon teaches to display the first UI based on a first connection to a first external apparatus of the one or more external apparatuses being performed (Fig. 3 and col. 6 line 15 to col. 7 line 34 an external apparatus is connected to a terminal e.g. HDMI 2 port, a UI is displayed to allow user selection of an input source based on the connection). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Gonzalez’s invention by including above 

Regarding claim 12: Gonzalez teaches wherein the plurality of applications include applications provided from one or more external apparatuses connectable to the electronic apparatus, and the processor is further configured to control the display to display the first UI (Figs. 2-4 and paragraph [0012, 0020]).
Gonzalez does not explicitly disclose to display the first UI based on a first connection to a first external apparatus that provides the first application among the one or more external apparatuses being performed.
However, Yoon teaches to display the first UI based on a first connection to a first external apparatus that provides the first application among the one or more external apparatuses being performed (Fig. 3 and col. 6 line 15 to col. 7 line 34 an external apparatus including various applications is connected to a terminal e.g. HDMI 2 port, a UI is displayed to allow user selection of an input source based on the connection). It would have been obvious for a person skilled in the art, at the time of the invention, to modify Gonzalez’s invention by including above teachings of Yoon, because utilizing such interface allows the user to intentionally select or cancel the desired source apparatus with ease. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 17: Combination of Gonzalez, Phang, and Quinney teach wherein the processor is further configured to control the at least one of the display or the motor so that the display is operated according to the information on the display mode corresponding to the first application that is stored, based on a third user input for displaying the first application being received while an image is provided from the first external apparatus (Gonzalez in claim 8, Figs. 2-4, paragraph [0020-0024] and Phang Figs. 3-4 and paragraph [0083-0092], and Quinney in Fig. 2A-2C and paragraph [0022-0023] see claim 11 rejection for detailed information).  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160284059), in the view of Phang (US 20140333671), in the view of Quinney (US 20090083789), in the view of Yoon (US 10032434), and further in the view of Yoon (US 20170195612, hereinafter Yoon-2).
Regarding claims 3 & 13: Combination of Gonzalez and Yoon teach wherein the processor is further configured to control the display to further display information on a terminal connecting to the first external apparatus and the electronic apparatus, based on the first connection to the first external apparatus being performed (See claim 2 rejection, Yoon in Fig. 3 and col. 6 line 15 to col. 7 line 34).
Combination of Gonzalez and Yoon fails to explicitly disclose displaying information on the first external apparatus on the first UI.
However, Yoon-2 teaches to display information on the first external apparatus on the first UI (Fig. 8 and paragraph [0098-0100] #820). It would have been obvious for a person skilled in the art, at the time of the invention, to modify combination of Gonzalez and Yoon by including above teachings of Yoon-2, because utilizing such interface provides additional information regarding which source is connected to a port so user can easily select the desired source. The rationale would have been to use a known method or technique to achieve predictable results.

 Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160284059), in the view of Phang (US 20140333671), and further in the view of Vestel (EP3444798, as provided in the IDS).
Regarding claim 4: Gonzalez teaches wherein the processor is further configured to: obtain information on the first source, and control the display to further display, a recommendation icon (paragraph [0020] teach to display a changing/setting menu including various icons).
Gonzalez fails to explicitly disclose for recommending the display mode corresponding to the first source, based on the obtained information.
However, Vestel teaches for recommending the display mode corresponding to the first source, based on the obtained information (Figs. 1-4 and paragraph [0005-0009, 0023, and 0034]). It would have been obvious for a person skilled in the art, at the time of the invention, to modify combination of 

Regarding claim 14: Gonzalez teaches wherein the processor is further configured to: obtain information on the first application, and control the display to further display, on the UI a recommendation icon (paragraph [0020] teach to display a changing/setting menu including various icons). Quinney in Figs. 2A-2C and paragraph [0022-0023] further disclose display the second UI, se claim 11 rejection.
Gonzalez fails to explicitly disclose for recommending the display mode corresponding to the first application, based on the obtained information.
However, Vestel teaches for recommending the display mode corresponding to the first application, based on the obtained information (Figs. 1-4 and paragraph [0005-0009, 0023, and 0034]). It would have been obvious for a person skilled in the art, at the time of the invention, to modify combination of Gonzalez and Phang by including above teachings of Vestel, because utilizing such techniques can allows the system to automatically recommend/assist the user regarding proper display orientation based on the obtained content/application information. The rationale would have been to use a known method or technique to achieve predictable results.

 Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160284059), in the view of Phang (US 20140333671), in the view of Quinney (US 20090083789), and further in the view of Manchinasetti (US 20170199715).
Regarding claims 6 & 7: Combination of Gonzalez and Phang teach wherein each of the one or more sources corresponds to one of at least one external apparatus connectable to the electronic apparatus, the first source is a first external apparatus of the at least one external apparatus, wherein the processor is further configured to control the at least one of the display or the motor so that the display is operated according to the information on the display mode corresponding to the first apparatus that is stored, based on a fourth user input for displaying the first application being received while an image is provided from the first external apparatus (Gonzalez in claim 8, Figs. 2-4, paragraph [0020-0024] and Phang Figs. 3-4 and paragraph [0083-0092], see claim 1 rejection for detailed information).  
Combination of Gonzalez and Phang do not explicitly disclose the processor is further configured to: control the display to further display a third UI for setting a display mode for each of one or more applications that are installed in the first external apparatus, and store information on a display mode corresponding to a first application in the memory, based on a fourth user input for setting the display mode corresponding to the first application of the one or more applications installed in the first external apparatus being received through the second UI.
However, Manchinasetti teaches the processor is further configured to: control the display to further display a third UI for setting a display mode for each of one or more applications that are installed in the first external apparatus, and store information on a display mode corresponding to a first application in the memory, based on a fourth user input for setting the display mode corresponding to the first application of the one or more applications installed in the first external apparatus being received through the second UI (Figs. 14A-14K and paragraph [0372-0388]). It would have been obvious for a person skilled in the art, at the time of the invention, to modify combination of Gonzalez and Phang by including above teachings of Manchinasetti, because utilizing such techniques provides more flexibility to the user of the external apparatus to preset all the desired settings for applications for the .

 Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160284059), in the view of Phang (US 20140333671), in the view of Quinney (US 20090083789), and further in the view of Jang (US 20170155831).
 Regarding claim 9: Gonzalez teaches wherein the processor is further configured to: control the display to display a third UI for inquiring whether to rotate the display, based on the display mode corresponding to the first source and the current display mode not being the same, and control the motor to rotate the display (claim 8, Figs. 2-4, and paragraph [0020-0024] teachings implicitly anticipate that the display would be rotated by the motor if needed, i.e. if the current display mode is different to the determined proper orientation of the first source). 
Gonzalez fails to explicitly disclose rotate the display based on a user input for rotating the display being received through the third UI.
However, Jang teaches rotate the display based on a user input for rotating the display being received through the third UI (Fig. 11b and paragraph [0196]). It would have been obvious for a person skilled in the art, at the time of the invention, to modify combination of Gonzalez and Phang by including above teachings of Jang, because utilizing such techniques provides more flexibility to the user by giving the option to the user to view the content in desired format and the user can easily utilize the menu to change the rotation of the display, as taught by Jang. The rationale would have been to use a known method or technique to achieve predictable results.

 Regarding claim 19: Gonzalez teaches wherein the controlling further comprises: displaying a third UI for inquiring whether to rotate the display, based on the selected display mode corresponding to the first (claim 8, Figs. 2-4, and paragraph [0020-0024] teachings implicitly anticipate that the display would be rotated by the motor if needed, i.e. if the current display mode is different to the determined proper orientation of the first source). 
Gonzalez fails to explicitly disclose rotate the display based on a user input for rotating the display being received through the third UI.
However, Jang teaches rotate the display based on a user input for rotating the display being received through the third UI (Fig. 11b and paragraph [0196]). It would have been obvious for a person skilled in the art, at the time of the invention, to modify combination of Gonzalez and Phang by including above teachings of Jang, because utilizing such techniques provides more flexibility to the user by giving the option to the user to view the content in desired format and the user can easily utilize the menu to change the rotation of the display, as taught by Jang. The rationale would have been to use a known method or technique to achieve predictable results.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622